Citation Nr: 0024960	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
in November 1997 remanded the case for further development.

The record shows that the RO in February 1999 granted 
entitlement to special monthly pension at the housebound rate 
from November 1998.  The veteran in February 1999 disagreed 
with the effective date and the RO in December 1999 issued 
statement of the case.  There was no substantive appeal of 
record and the issue was not mentioned in the 
representative's presentations in February and April 2000.  A 
certification of appeal does not serve to confer or deprive 
the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  
The Board does not have jurisdiction to review the claim in 
the absence of a perfected appeal.  38 C.F.R. §§ 20.200, 
20.202 and 20.302(c).  

The matter of entitlement to service connection for PTSD is 
discussed further in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's basic entitlement to nonservice-connected 
disability pension has been established from June 1986.

2.  The veteran currently requires regular assistance in 
aspects of daily living principally and protection for 
hazards incident to daily living on account of totally 
disabling multiple system diseases and balance problems.

3.  The veteran has been found to have PTSD that has been 
linked by clinicians to his combat service in World War II.


CONCLUSIONS OF LAW

1.  The criteria for SMP based upon the appellant's need for 
the regular aid and attendance of another person have been 
met.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Aid and Attendance

Criteria

Increased pension, special monthly pension, is payable to a 
veteran by reason of need for aid and attendance or by reason 
of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a). 

The law and regulations provide that for increased pension 
purposes a person shall be considered to be in need of 
regular aid and attendance. Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. The criteria 
set forth in paragraph (c) of this section will be applied in 
determining whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: 

(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 

(2) is a patient in a nursing home because of mental or 
physical incapacity; or 

(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to additional compensation based upon 
the need for regular aid and attendance is well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further duty to assist exists with respect to the claim.  
The appellant has provided the reports of recent examinations 
that include sufficient information directed to the benefit 
he seeks.  Recent VA examination to assess the veteran's need 
for aid and attendance was completed, and there is other 
competent evidence of record, including earlier VA 
examination for this purpose.  38 C.F.R. §§  3.326, 3.237.

Concerning the claim for SMP based on the need for regular 
aid and attendance of another person, special monthly pension 
based on being housebound is not available where entitlement 
to aid and attendance is established.  38 C.F.R. 
§ 3.351(c)(3)(d), 3.352(a).  The veteran has been granted the 
housebound benefit.  His basic entitlement to nonservice-
connected disability pension was established from 1986.

The veteran supported his April 1993 claim for SMP with 
outpatient records and a physician's statement.  The VA 
psychiatric examination in 1993 did not report appreciable 
impairment in daily living activities and a companion medical 
examination noted he may have problems with hazards or 
dangers of daily living on account of a reported dizziness.  
A companion wrote in October 1994 regarding the assistance he 
provided to the veteran in the activities of daily living.  

The record of outpatient treatment was supplemented with a VA 
examination in January 1995 that noted the veteran was not 
blind but had difficulty walking and showed a lack of 
coordination, poor balance and propulsion.  The examiner 
found that he could not protect himself because of the poor 
weight bearing, balance and propulsion.  The examiner listed 
cardiovascular and cerebrovascular disease, anxiety and sleep 
disorders, degenerative disc disease, hypertension and benign 
tremors as medical problems.  A veterans service officer in 
late 1998 noted the veteran's need of multiple medications 
and that he was very short of breath after minimal walking.  

The VA examiner for aid and attendance purposes in September 
1998 noted the veteran needed some assistance in feeding 
himself, dressing, bathing and shaving and that he became 
extremely short of breath with any activity.  The examiner 
found that he needed some assistance with all activities of 
daily living and that he was unable to leave his home without 
assistance.  The examiner added diabetes mellitus to the 
previous list of disabling conditions.  Further, the examiner 
certified that the veteran needed daily personal health care 
services of a skilled provider.  A community hospital report 
in October 1998 noted that he lived alone and showed severe 
anxiety and acute congestive heart failure among the 
diagnoses. 

More recently in November 1998 a VA examiner thoroughly 
reviewed the record and noted that the veteran was unable to 
go anywhere out of his home unaccompanied by someone and that 
he lived alone and claimed he could handle all aspects of 
daily living.  However, the examiner noted that neighbors 
cooked, cleaned and did grocery shopping for him.  The 
examiner did not believe that he had any capacity to protect 
himself from the hazards and dangers of daily living.  
Regarding the veteran's ability for self care, the examiner 
said there was no way he could prepare meals or go out on his 
own but that he was able to take care of personal needs 
within the home.  The examiner found it difficult to accept 
the veteran's claim of walking outside as true in view of 
what he personally observed.     

A report of contact in January 1999 noted that the veteran 
lived in a remote area and needed "assistance in the home to 
eat etc."  There is also the February 1999 statement from a 
neighbor, a surgical nurse and caregiver, that the veteran 
had a very difficult time trying to care for himself and that 
at this time he was not able to self care.  More recently 
private medical reports show the veteran with numerous 
medical problems that require use of numerous medications.  

The relevant criteria that must be evaluated in assessing the 
veteran's need for regular aid and attendance are set forth 
in § 3.352(a).  The enumerated factors need not all be 
present, but at least one must exist to establish 
eligibility.  It appears from the several examinations for 
aid and attendance and other evidence, particularly personal 
observation, that the veteran requires assistance in 
ambulating and some aspects of self-care.  

Though earlier VA examination arguably showed a less 
debilitated picture of the veteran from more recent 
examinations, his status on examinations as probative 
evidence of a need for aid and attendance is merely one piece 
of evidence in the determination.  

In support of the appellant are several very recent 
evaluations of his physical and psychiatric functional levels 
and an earlier VA examination for aid and attendance that 
found him in need of skilled care.  The Board observes that 
the veteran has reported he continued to have another persons 
who provided care for him.  

The Board finds that the evidence, viewed liberally, shows 
appreciable physical and emotional impairment of a degree 
that would reasonably require another person to assist in 
daily self-care tasks.  His insistence that he could ambulate 
unattended was questioned on examination.  Similarly his 
insistence regarding the ability to self care may reasonably 
be questioned based on the several examinations and 
collateral evidence from personal observation of others.  
Complete helplessness is not required to establish 
entitlement, nor does the need for assistance have to be 
constant.  Only a regular need is required and the Board 
finds that the evidence does not preponderate against the 
veteran on this point.  Overall he been found to have 
significant physical and psychiatric impairment and it 
appears well established to medical examiners that he is 
unable to protect himself from hazards incident to daily 
living on account of his disabilities.  Prejean v. West, 13 
Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222, 224-25 
(1996); 38 C.F.R. § 3.352(a); VAOPGCPREC 21-94. 


II.  PTSD

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

	In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.


Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  The Board 
remand in 1997 did not explicitly find the claim well 
grounded and currently the standard of review would not 
accept the remand as an implicit determination on this 
matter.  The term was not mentioned in the Board's discussion 
at that time.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, the claim is well grounded.  There is a 
diagnosis of PTSD linked to events reported to have occurred 
in service.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  

The record shows the veteran was afforded VA examination and 
does have the PTSD diagnosis based upon subsequent 
evaluations.  The examiners in each instance presumably was 
aware of the applicable diagnostic criteria then in effect 
and took them into account.  Cohen, 10 Vet. App. at 140.  
Further, the claimed stressors though not directly 
corroborated were viewed as sufficient to support the 
diagnosis and other elements in the PTSD diagnostic 
formulation were met.  The veteran's assertions are presumed 
true for the limited purpose of well grounding the claim.   

It must be determined whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999).  In this case the Board is inclined to defer 
further consideration of the matter of service connection for 
PTSD pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist, and such 
development is addressed in the remand portion of the 
decision.


ORDER

Entitlement to SMP benefits by reason of being in need of the 
regular aid and attendance of another person is granted, 
subject to the regulations governing the payment of monetary 
awards.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1 (Manual M21-1), Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The evidentiary considerations to establish service 
connection of PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  Prior to the 1990's there was an indication in 
the record of PTSD, and a VA examiner in 1993 concluded that 
PTSD related to World War II experiences was shown.  The 
diagnosis has been reported since that examination and does 
not seem equivocal.  The Board has not overlooked that the 
record shows ongoing VA psychiatric observation for PTSD and 
the claim appears to focus solely upon PTSD rather than other 
psychiatric disability. 

A diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection.  The Board 
is bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  See for 
example Patton v. West, 12 Vet. App. 272, 280 (1999).  There 
has not been a been more recent comprehensive VA evaluation 
that did find PTSD under the current criteria, Although a 
private clinician in 1998 concurred with the earlier VA 
diagnosis, it is not implicit from that the examiner 
confirmed the diagnosis by applying the current diagnostic 
criteria as required in VA regulations.  

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
combat stressors and such evidence is not of record.  The 
Board will note that the veteran has mentioned the events he 
believes support is claim and these principally are linked to 
covert combat action that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) did not confirm.  

The Board recognizes that corroboration of all aspects of the 
claimed stressor or stressors may not be a part of an 
official military record.  In claims such as the veteran's, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Prior to the Board remand it 
the record did not show that he had any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.  However, not every detail 
must be corroborated and recently added evidence that shows 
receipt of the Purple Heart and Silver Star "for bravery in 
action" if authentic would be significant evidence favoring 
the claim.  Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).

The Board does find that additional development of the record 
is required.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred unless such may be presumed on the 
basis of certain awards if consistent with the circumstances 
of service.  38 C.F.R. § 3.304(f).  In addition, the Court in 
Patton noted that evidence need only be in relative equipoise 
to prevail on the question of the existence of the stressor.  
The Board notes that the VA clinicians who found PTSD have 
not doubted the veteran's credibility.  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.  The holding in Stegall v. West, 11 
Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  

The Board observes that the information obtained from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), did not confirm covert operations.  The veteran 
has provided insufficient information through his 
correspondence to identify two comrades he claims died on a 
mission.  There must be a discussion of the application of 
the-benefit-of-the-doubt rule.  See Gaines, supra and 
VAOPGCPREC 12-99.  If the RO determines that the evidence is 
in equipoise on the question of corroboration of asserted 
stressors then service-connection must be awarded for PTSD.  
See Suozzi, 10 Vet. App. at 311, citing to Cohen, 10 Vet. 
App. at 151. 

Regarding the occurrence of an inservice stressor, the Board 
must point out that the current development guidelines 
instruct that the RO should "...always send an inquiry in 
instances in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the USASCRUR or the Marine Corps."  Manual 
M21-1, Part III, para. 5.14b(5).  The veteran is entitled to 
have his claim adjudicated under the regulatory provisions or 
applicable Manual M21-1 provisions whichever are more 
favorable to him.  See Cohen, 10 Vet. App. at 139-41; Karnas 
v. Derwinski, 1 Vet. App. 301 (1991).  

A crucial determination is the authenticity of a separation 
record, which the veteran reportedly filed in June 1996, that 
showed the Purple Heart and Silver Star mentioned.  Neither 
was mentioned on the separation document filed in 1946 and on 
the copy initially filed there was no mention of a wound 
received in action.  A veteran's service officer in June 1996 
reported the circumstances of the veteran's receipt of 
decorations after service.  The veteran in April 1999 
correspondence related the story as well.  It appears the 
service officer's June 1996 statement and the copy of the 
separation document recorded in 1996 with a municipal 
authority were not of record at the time of the Board remand 
since the verification of the document's authenticity would 
undoubtedly have been an element of the Board development 
through the service department.  

In view of the recent legal precedent as applied to the facts 
of this appeal, the case is again remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may have additional records referable to 
his treatment for psychiatric 
symptomatology including PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should have the 
opportunity to provide to the best of his 
ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be helpful, though not crucial to 
the search for verifying information.  He 
should be asked to recall anyone else who 
witnessed the claimed incidents.  Of 
significance are the names of the two 
unit members he reported were tortured by 
enemy forces. 

3.  The veteran should be asked to submit 
any citations that he was issued that 
correspond to the award of the Purple 
Heart and Silver Star Medals.  If he does 
not have such documents or the medals 
that he was awarded in 1946, he should be 
asked to explain their absence.  Then, 
the RO should contact the service 
department and ask if any record is 
extant that can confirm the veteran's 
award of the Purple Heart or Silver Star 
Medal as claimed, such as a special order 
authorizing the award.  Any information 
that could assist the service department 
should be provided or obtained with the 
assistance of the representative.

4.  Thereafter, the RO must forward the 
pertinent information from the record 
regarding the described incidents, 
particularly casualty information, to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, 
Virginia 22150-3197.  Providing USASCRUR 
with unit designators from the previous 
inquiry might be helpful in expediting 
this request.  The request should also 
include duplicate information that may 
expedite the search for records to 
confirm the Purple Heart and Silver Star 
Medal awards.

5.  The RO should make a determination as 
to whether there is credible supporting 
evidence that the claimed stressor(s) 
actually occurred.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  Consideration must be given to 
the holding in Gaines v. West and 
VAOPGCPREC 12-99. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, including reexamination 
of the veteran to supplement the record 
if deemed necessary, the RO should review 
the claims file to ensure that all of the 
foregoing development has been completed 
to the extent possible in accordance with 
the holding in Stegall.

7.  Then, the RO should readjudicate the 
claim of service connection for PTSD.  
The decision must address the application 
of the benefit of the doubt rule on the 
question of corroboration of asserted 
stressors in light of the applicable 
legal precedent mentioned herein.  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



